Loft Concepts




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 16, 2015

                                      No. 04-15-00267-CV

                             Dolores REYNOSO and Juan Reynoso,
                                         Appellants

                                                v.

                                   LOFT CONCEPTS, INC.,
                                         Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2015CV00936
                        Honorable David J. Rodriguez, Judge Presiding


                                         ORDER
        Appellee’s brief was due October 12, 2015. Neither the brief nor a motion for extension
of time has been filed.

       We order appellee’s brief filed by October 26, 2015. If the brief is not filed by the date
ordered, we may order the case submitted without an appellee’s brief.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of October, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court